Case 3:19-cv-00342-TJC-JRK Document 16 Filed 05/28/19 Page 1 of 2 PageID 105



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

MALVAMEL LENNON and CYNTHIA
AURELIO, on behalf of themselves and those
similarly situated,

       Plaintiff,

vs.                                               CASE NO.: 3:19-CV-00342-TJC-JRK

CLAIMS QUESTIONS, LLC, d/b/a ROL
INSURANCE CONSULTING, a Florida
Limited Liability Company,

       Defendant.                             /

  PLAINTIFFS’ NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE AS
      TO CITIZENS PROPERTY INSURANCE CORPORATION OF FLORIDA

       Plaintiffs, MALVAMEL LENNON and CYNTHIA AURELIO, on behalf of themselves

and those similarly situated, by and through the undersigned counsel, pursuant to Rule

41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, file this Notice of Voluntary Dismissal

Without Prejudice as to Defendant, CITIZENS PROPERTY INSURANCE CORPORATION OF

FLORIDA, who has not yet filed an Answer in this matter.

       Dated this 28th day of May, 2019.

                                            /s/ MATTHEW GUNTER
                                           Matthew R. Gunter, Esquire
                                           FBN 0077459
                                           C. Ryan Morgan, Esquire
                                           FBN 0015527
                                           Morgan & Morgan, P.A.
                                           20 N. Orange Ave., 16th Floor
                                           P.O. Box 4979
                                           Orlando, FL 32802-4979
                                           Telephone: (407) 420-1414
                                           Facsimile: (407) 867-4791
                                           Email: mgunter@forthepeople.com
                                           Email: rmorgan@forthepeople.com
Case 3:19-cv-00342-TJC-JRK Document 16 Filed 05/28/19 Page 2 of 2 PageID 106



                                             Attorneys for the Plaintiff

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk of the Court

by using the CM/ECF system which I understand will send a notice of electronic filing to all

parties of record on this 28th day of May 2019.

                                             /s/ MATTHEW GUNTER
                                             Matthew R. Gunter, Esquire
